DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.

Status of the Claims
The amendment/remarks received 12/18/2020 have been entered and fully considered.  Claims 8, 10, and 12-13 are pending.  Claims 1-7, 9, and 11 are cancelled.  Claim 8 is amended.  Claims 8, 10, and 12-13 are examined herein.

Allowable Subject Matter
Claims 8, 10, and 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
US 2008/0038639 A1 (“Ohata”) discloses a method for producing a negative electrode comprising mixing a negative electrode active material ([0057]), a particulate 
US 2002/0061440 A1 (“Suzuki”) discloses a negative electrode containing 0.6 to 1.7 parts by weight of a particulate modified styrene-butadiene rubber as a binder and 0.7 to 1.2 parts by weight of a thickening agent (Abstract).
US 2013/0189589 A1 (“Hashaikeh”) discloses a composite solid electrolyte comprising a composite of a networked cellulose and a hydrophilic polymer (Abstract; [0008], [0014]-[0019], [0041]).  The cellulose may be microcrystalline ([0038]-[0039]).
The prior are does not fairly teach or suggest the specific combination of limitations recited in claim 8.  Moreover, applicant’s arguments regarding unexpected results (see e.g. the response filed 08/27/2020) in view of the claim amendments have been considered persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727